Citation Nr: 1634288	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  14-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the Veteran's Substantive Appeal (VA Form 9) was timely filed regarding a June 2011 rating decision that denied service connection for lumbar degenerative disc disease (DDD) and degenerative joint disease (DJD), herniated nucleus pulposus L5/S1.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran did not file a VA Form 9 within 60 days of the date on which the March 18, 2013 Statement of the Case (SOC) was sent to him, or within the remainder of the one-year period from the date of the July 5, 2011 letter notifying him of the rating decision.  
 
2.  The Veteran did not request an extension of time to file his VA Form 9 with good cause shown when he filed his VA Form 9; the RO did not waive the timely filing of a VA Form 9; and, there is no evidence that extraordinary circumstances existed such that equitable tolling of the filing deadline is warranted.  

3.  The Veteran's accredited representative was not sent a SOC on March 18, 2013.  The SOC was sent to his prior representative whose power of attorney (POA) was revoked in May 2012.  

4.  A copy of the SOC was sent to the Veteran's accredited representative no earlier than April 15, 2013.

5.  The Veteran received a copy of the March 18, 2013 SOC in April 2013, and sent a VA Form 9 to the RO, received June 4, 20013.  



CONCLUSION OF LAW

A timely VA Form 9 was filed as to the June 2011 rating decision that denied service connection for lumbar DDD and DJD, herniated nucleus pulposus L5/S1.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.301(b), 20.302(b), 20.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As to whether the Veteran timely filed a VA Form 9, resolution of this issue involves an inquiry based upon the correspondence of record and when it was received, rather than the development of new evidence.  As such, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the issue of the timeliness of the VA Form 9.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).  Therefore, further discussion of the VCAA is unnecessary.  

A June 2011 rating decision denied service connection for lumbar DDD and DJD, herniated nucleus pulposus L5/S1.  The Veteran was notified of this decision by a letter dated July 5, 2011.  The Veteran filed a timely Notice of Disagreement (NOD) in May 2012.  On March 18, 2013, the RO issued a SOC that continued the denial of service connection for lumbar DDD and DJD, herniated nucleus pulposus L5/S1.  He had until May 18, 2013, to submit a timely VAF 9.  See 38 C.F.R. § 20.302.  A VA Form 9 was not received by the RO until June 4, 2013, which was after the filing deadline had passed.   

Per VA regulation and as applicable to this case, a VA Form 9 consists of a properly completed VA Form 9 "Appeal to Board of Veterans' Appeals " or correspondence containing the necessary information.  38 C.F.R. § 20.202.  If the SOC and any prior Supplemental Statements of the Case (SSOC) addressed several issues, the VA Form 9 must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The VA Form 9 should set out specific arguments relating to errors of fact or law made by the RO in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  38 C.F.R. § 20.202.  

In this case, no written document that could constitute a VA Form 9 was received within 60 days of the date on which the March 18, 2013 SOC was sent to the Veteran, or within the remainder of the one-year period from the date of the July 5, 2011 letter notifying him of the rating decision.  

In that regard, the Veteran stated that he never received a SOC from the RO in connection with the claim on appeal.  However, a copy of such SOC was documented in the VBMS file, indicating that the SOC was sent to the Veteran at the address of record on March 18, 2013.  The cover letter of the SOC indicated that the Veteran must file an appeal with the St. Louis, Missouri RO within 60 days of the letter or within the remainder, if any, of the one-year period of the date notifying the Veteran of the action that he had appealed.  That date had already passed as that one-year date was July 5, 2012.  The Veteran was instructed that if the RO had not heard from him within this period, the case would be closed.  

It is important to note that a copy of the SOC was sent to the Veteran's prior accredited representative (The American Legion).  The Veteran revoked this accredited representative in May 2012, in favor of Veterans of Foreign Wars of the United States (VFW).  

The evidence in the VBMS file also shows that in January 2013, the Veteran submitted a letter to his Senator requesting that she inquire with the RO as to the status of his claim.  Later that month, the RO informed the Senator that it was in receipt of the correspondence regarding the Veteran's claim and that she would be furnished a complete response as soon as possible.  

In April 2013, a letter was sent to the Veteran's Senator with a copy sent to his appropriate accredited representative.  The RO explained that the Veteran had been sent a notification of his decision and a SOC was attached to the letter.  A copy of the SOC was enclosed for the Senator's review.  The letter also informed that the Veteran could complete a VA Form 9 if he wished to appeal, but the VA Form 9 must be completed within 60 days from the date of the letter sent to him by the RO on March 18, 2013.  This would require the VA Form 9 to be completed and returned to the RO by May 18, 2013, or his appeal would be closed.  

Although the Veteran claimed he did not receive the March 2013 SOC, at this point, both his Senator and his accredited representative had been informed and sent copies of the same.  The Veteran submitted a VA Form 9, received by the RO on June 4, 2013, indicating, in pertinent part, that he received the information from his Senator's office on May 17, 2013, the day before his 60 day limit for submitting his VA Form 9.  In a letter received by the RO in July 10, 2013, he reported that he received his SOC from his Senator's office on Friday, May 17, 2013, the day prior to his appeal's closing.  Although the Veteran did not believe he had sufficient time to file his appeal, as he stated, the letter was received one day prior to the closing date and he could have mailed it prior to the closing date or requested an extension of time for filing his VA Form 9.  See 38 C.F.R. § 20.303.  The cover letter of the March 18, 2013 SOC advised him that if he needed more time to file his appeal, he should request more time before the time limit for filing expired.  In any event, there is no evidence of record, other than the Veteran's statements, that shows that he did not timely receive his SOC within a period of time to timely file a VA Form 9.  

However, it is important to note that although the Veteran did not act with any haste, the RO failed to send the March 18, 2013 SOC to the appropriate accredited representative.  The SOC was sent to the Veteran's prior accredited representative.  

In the provisions of 38 C.F.R. § 20.301(a), a NOD and/or a VA Form 9 may be filed by a claimant personally, or by his or her representative if a proper Power of Attorney (POA) or declaration of representation, as applicable, is on record or accompanies such NOD or VA Form 9.   

The American Legion was the Veteran's POA as of April 2011.  In May 2012, the Veteran revoked The American Legion's representation, and Veterans of Foreign Wars of the United States, became his accredited representative.  Although there is no evidence of record that shows that the appropriate representative did not receive the Veteran's March 18, 2013 SOC, it is clear that the copy of the SOC was sent to the incorrect representative, the American Legion.  As such, since the Veteran was not required to submit his VA Form 9 himself and it could have been submitted by his representative, there was a violation of due process in this regard.  The appropriate accredited representative was sent a copy of the March 18, 2013  SOC by the RO no earlier than April 15, 2013.  Since the RO received a VA Form 9 from the Veteran on June 4, 2013, the VA Form 9 was received within 60 days of the SOC sent on April 15, 2013; therefore, the VA Form 9 must be considered timely filed.  


ORDER

The appeal as to whether the Veteran filed a timely VA Form 9 to the June 2011 rating decision that denied service connection for lumbar DDD and DJD, herniated nucleus pulposus L5/S1, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


